PER CURIAM: *
Juan Andrade-Pizarro appeals the 32-month below-guidelines sentence imposed following his guilty plea conviction for illegal reentry into the United States following prior deportation. Andrade-Pizarro argues that his sentence is substantively unreasonable because the district court did not appropriately balance the 18 U.S.C. § 3553(a) sentencing factors to give proper weight to his limited criminal history, his benign motive for returning to the United States, and the low likelihood that he would reenter illegally in the future.
Andrade-Pizarro has not established that the district court abused its discretion in imposing the 32-month sentence. See Gall v. United States, 552 U.S. 38, 49-51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The record reflects that the district court accounted for the factors that Andrade-Pizarro asserts were not properly considered and, in fact, determined that those factors merited a downward variance from the guidelines range of 46 to 57 months. His argument that the district court should have given him an even greater variance merely reflects his disagreement with the sentence imposed, which is insufficient to warrant reversal. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.2010). The district court was in a superior position to find facts and assess their importance, and we will not, as Andrade-Pizarro seems to urge, reweigh the district court’s evaluation of the factors on which the sentence was based. See Gall, 552 U.S. at 51-52, 128 S.Ct. 586.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *399the limited circumstances set forth in 5th Cir R. 47.5.4.